           Case 18-09328            Doc 26     Filed 12/19/18 Entered 12/19/18 14:05:27              Desc Main
                                                 Document     Page 1 of 8



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: WENGERSKI, THOMAS J.                          §     Case No. 18-09328
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard M. Fogel, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $905.00                                Assets Exempt:      $905.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $25,994.34              Claims Discharged
                                                                  Without Payment:      $18,712.10


      Total Expenses of Administration:    $3,731.33




               3) Total gross receipts of $29,725.67 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $29,725.67 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-09328          Doc 26     Filed 12/19/18 Entered 12/19/18 14:05:27                 Desc Main
                                               Document     Page 2 of 8



                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                          $0.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $3,731.33            $3,731.33             $3,731.33


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                $4,000.00           $10,590.67           $10,590.67           $10,590.67

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $29,520.00           $23,503.77           $23,503.77           $15,403.67


   TOTAL DISBURSEMENTS                            $33,520.00           $37,825.77           $37,825.77           $29,725.67




                 4) This case was originally filed under chapter 7 on 03/30/2018. The case was pending for 8 months.


                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        12/04/2018                        By: /s/ Richard M. Fogel
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 18-09328              Doc 26         Filed 12/19/18 Entered 12/19/18 14:05:27                          Desc Main
                                                          Document     Page 3 of 8




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 RESIDENCE, BUILDING, LAND                                                                      1210-000                              $29,725.67

                             TOTAL GROSS RECEIPTS                                                                                     $29,725.67

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS


                                             UNIFORM              CLAIMS
     Claim                                                                               CLAIMS                     CLAIMS         CLAIMS
                     CLAIMANT                 TRAN.             SCHEDULED
      NO.                                                                               ASSERTED                   ALLOWED          PAID
                                              CODE            (from Form 6D)


                                                                          None




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                             UNIFORM              CLAIMS                    CLAIMS                    CLAIMS           CLAIMS
     PAYEE                                    TRAN.             SCHEDULED                  ASSERTED                  ALLOWED            PAID
                                              CODE

 Trustee, Fees - Richard M. Fogel             2100-000                         NA              $3,722.57              $3,722.57        $3,722.57

 Trustee, Expenses - Richard M.               2200-000                         NA                   $3.76                $3.76             $3.76
 Fogel
 Banking and Technology Service               2600-000                         NA                   $5.00                $5.00             $5.00
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                               NA              $3,731.33              $3,731.33        $3,731.33
        AND CHARGES


UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-09328           Doc 26   Filed 12/19/18 Entered 12/19/18 14:05:27            Desc Main
                                                Document     Page 4 of 8




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                            UNIFORM             CLAIMS              CLAIMS              CLAIMS            CLAIMS
          PAYEE
                           TRAN. CODE         SCHEDULED            ASSERTED            ALLOWED             PAID

                                                           None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                         CLAIMS
                                       UNIFORM        CLAIMS
                                                                        ASSERTED             CLAIMS           CLAIMS
 CLAIM NO.         CLAIMANT             TRAN.      SCHEDULED
                                                                     (from Proofs of        ALLOWED            PAID
                                        CODE      (from Form 6E)
                                                                          Claim)

     3P       IRS Internal Revenue     5800-000         $4,000.00          $10,590.67        $10,590.67       $10,590.67
              Service

           TOTAL PRIORITY
          UNSECURED CLAIMS                              $4,000.00          $10,590.67        $10,590.67       $10,590.67




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-09328            Doc 26     Filed 12/19/18 Entered 12/19/18 14:05:27       Desc Main
                                                   Document     Page 5 of 8




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                           CLAIMS
                                          UNIFORM        CLAIMS
                                                                          ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.           CLAIMANT              TRAN.      SCHEDULED
                                                                       (from Proofs of    ALLOWED            PAID
                                           CODE      (from Form 6F)
                                                                            Claim)

     1        Discover Bank               7100-000        $15,195.00         $14,509.97    $14,509.97        $9,509.40


     2        American Express            7100-000         $3,713.00          $3,674.39     $3,674.39        $2,408.09
              National Bank

     3U       IRS Internal Revenue        7100-000               NA             $319.41      $319.41          $209.33
              Service

     4        George and MaryAnn          7100-000               NA           $5,000.00     $5,000.00        $3,276.85
              Borucki
              MaryAnn/George
              Borucki

    N/F       Barclays Bank               7100-000         $4,073.00                NA            NA               NA
              Delaware

    N/F       Chase                       7100-000         $3,466.00                NA            NA               NA


    N/F       Citi                        7100-000         $3,073.00                NA            NA               NA


    N/F       trinity credit counceling   7100-000             $0.00                NA            NA               NA
              inc.

            TOTAL GENERAL
           UNSECURED CLAIMS                               $29,520.00         $23,503.77    $23,503.77       $15,403.67




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 18-09328                       Doc 26      Filed 12/19/18 Entered 12/19/18 14:05:27                                    Desc Main
                                                                     Document     Page 6 of 8
                                                               Form 1
                                                                                                                                                            Exhibit 8
                                           Individual Estate Property Record and Report                                                                     Page: 1

                                                            Asset Cases
Case No.:    18-09328                                                                           Trustee Name:      (330720) Richard M. Fogel
Case Name:        WENGERSKI, THOMAS J.                                                          Date Filed (f) or Converted (c): 03/30/2018 (f)
                                                                                                § 341(a) Meeting Date:       05/15/2018
For Period Ending:         12/04/2018                                                           Claims Bar Date:      09/13/2018

                                       1                                2                      3                      4                    5                     6

                           Asset Description                         Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                      Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                and Other Costs)

    1       HOUSEHOLD GOODS AND                                             300.00                      0.00                                    0.00                          FA
            FURNISHINGS
            Household Goods & Furniture: EXEMPT

    2       ELECTRONICS                                                     175.00                      0.00                                    0.00                          FA
            TV & Electronics: EXEMPT

    3       COLLECTIBLES OF VALUE                                            60.00                      0.00                                    0.00                          FA
            Stamp & Figurine Collection: EXEMPT

    4       CLOTHES                                                         100.00                      0.00                                    0.00                          FA
            Normal Apparel: EXEMPT

    5       NON-FARM ANIMALS                                                 50.00                      0.00                                    0.00                          FA
            One cat: EXEMPT

    6       DEPOSITS OF MONEY                                               200.00                      0.00                                    0.00                          FA
            Checking: Chase Bank: EXEMPT

    7       DEPOSITS OF MONEY                                                20.00                      0.00                                    0.00                          FA
            Savings: Chase Bank: EXEMPT

    8       INTEREST IN INSURANCE POLICIES                                    0.00                      0.00                                    0.00                          FA
            Term Life Insurance Death Benefits Only:
            INCONSEQUENTIAL VALUE

    9       RESIDENCE, BUILDING, LAND (u)                             29,400.00                    29,400.00                              29,725.67                           FA
            One-seventh beneficial interest in deceased mother's
            co-op unit, located at 8307 Kilpatrick, Skokie, IL
            (schedule amended 7/24/18). Executor sold property
            on 9/18/18.


    9       Assets Totals (Excluding unknown values)                 $30,305.00                 $29,400.00                             $29,725.67                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 07/31/2019                            Current Projected Date Of Final Report (TFR):             10/22/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                       Case 18-09328                   Doc 26       Filed 12/19/18 Entered 12/19/18 14:05:27                                     Desc Main
                                                                      Document     Page 7 of 8
                                                                 Form 2                                                                                    Exhibit 9
                                                                                                                                                           Page: 1
                                                 Cash Receipts And Disbursements Record
Case No.:                 18-09328                                            Trustee Name:                      Richard M. Fogel (330720)
Case Name:                WENGERSKI, THOMAS J.                                Bank Name:                         Rabobank, N.A.
Taxpayer ID #:            **-***7264                                          Account #:                         ******2200 Checking
For Period Ending: 12/04/2018                                                 Blanket Bond (per case limit): $5,000,000.00
                                                                              Separate Bond (if applicable): N/A
    1             2                          3                                       4                                5                      6                       7

  Trans.       Check or      Paid To / Received From              Description of Transaction         Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                              Tran. Code       $                       $

 09/25/18        {9}      Saturn Title LLC                     Debtor's share of deceased           1210-000          29,725.67                                          29,725.67
                                                               mother's estate

 09/28/18                 Rabobank, N.A.                       Bank and Technology Services         2600-000                                       5.00                  29,720.67
                                                               Fees

 11/13/18        101      Richard M. Fogel                     Combined trustee compensation &                                                3,726.33                   25,994.34
                                                               expense dividend payments.

                                                               Claims Distribution - Wed, 10-03-    2100-000                                                             25,994.34
                                                               2018

                                                                                      $3,722.57

                                                               Claims Distribution - Wed, 10-03-    2200-000                                                             25,994.34
                                                               2018

                                                                                            $3.76

 11/13/18        102      IRS Internal Revenue Service         Distribution payment - Dividend      5800-000                                 10,590.67                   15,403.67
                                                               paid at 100.00% of $10,590.67;
                                                               Claim # 3P; Filed: $10,590.67

 11/13/18        103      Discover Bank                        Distribution payment - Dividend      7100-000                                  9,509.40                    5,894.27
                                                               paid at 65.54% of $14,509.97;
                                                               Claim # 1; Filed: $14,509.97

 11/13/18        104      American Express National Bank       Distribution payment - Dividend      7100-000                                  2,408.09                    3,486.18
                                                               paid at 65.54% of $3,674.39;
                                                               Claim # 2; Filed: $3,674.39

 11/13/18        105      IRS Internal Revenue Service         Distribution payment - Dividend      7100-000                                     209.33                   3,276.85
                                                               paid at 65.54% of $319.41; Claim
                                                               # 3U; Filed: $319.41

 11/13/18        106      George and MaryAnn Borucki           Distribution payment - Dividend      7100-000                                  3,276.85                        0.00
                          MaryAnn/George Borucki               paid at 65.54% of $5,000.00;
                                                               Claim # 4; Filed: $5,000.00

                                                 COLUMN TOTALS                                                        29,725.67               29,725.67                      $0.00
                                                       Less: Bank Transfers/CDs                                              0.00                   0.00
                                                 Subtotal                                                             29,725.67               29,725.67
        true
                                                       Less: Payments to Debtors                                                                    0.00

                                                 NET Receipts / Disbursements                                        $29,725.67             $29,725.67


                                                                                                                                                             false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                      ! - transaction has not been cleared
                 Case 18-09328             Doc 26     Filed 12/19/18 Entered 12/19/18 14:05:27                         Desc Main
                                                        Document     Page 8 of 8
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         18-09328                                 Trustee Name:                   Richard M. Fogel (330720)
Case Name:        WENGERSKI, THOMAS J.                     Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***7264                               Account #:                      ******2200 Checking
For Period Ending: 12/04/2018                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******2200 Checking                            $29,725.67         $29,725.67                    $0.00

                                                                              $29,725.67              $29,725.67                $0.00




UST Form 101-7-TDR (10 /1/2010)
